Citation Nr: 1213518	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-36 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected lumbar degenerative disc disease with spinal stenosis prior to May 15, 2008 (previously characterized as chronic back syndrome).  

2.  Entitlement to a disability rating in excess of 40 percent from May 15, 2008, for service-connected lumbar degenerative disc disease with spinal stenosis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to March 1973.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a low back disability rated 10 percent, effective from October 3, 2005.  In an August 2008 rating decision, the RO increased the disability rating for the low back disability to 40 percent, effective from May 15, 2008.  

In February 2010, a video-conference hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.

The Board has considered Rice v. Shinseki, 22 Vet. App. 447 (2009), which holds that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  However, in connection with the current appeal, a claim for a TDIU was denied by means of an August 2008 RO decision.  The Veteran did not submit a notice of disagreement regarding the denial of a TDIU.  Thus, VA has already considered whether the Veteran is entitled to a TDIU in connection with the current claims, and a remand under Rice is not necessary.

The issues of entitlement to service connection for diabetes mellitus and peripheral neuropathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to May 15, 2008, the Veteran's lumbar degenerative disc disease with spinal stenosis was manifest by no more than objective observation of forward flexion of 60 degrees or greater with consideration of functional loss due to pain, weakness and other factors; and without objective evidence of ankylosis, neurological symptoms such as radiculopathy, or incapacitating episodes.

2.  From May 15, 2008, the Veteran's lumbar degenerative disc disease with spinal stenosis is manifest by no more than objective observation of forward flexion of 30 degrees or greater with consideration of functional loss due to pain, weakness and other factors; and without objective evidence of ankylosis, neurological symptoms such as radiculopathy, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to May 15, 2008, the criteria for a disability rating in excess of 10 percent for a lumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243 (as in effect since September 26, 2003)) (2011).

2.  From May 15, 2008, the criteria for a disability rating in excess of 40 percent for a lumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243 (as in effect since September 26, 2003)) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims are deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  The Veteran also was afforded VA examinations in order to ascertain the current severity of the service-connected disability.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

In December 2010, the Board remanded these matters for the obtaining a previously submitted statement from the Veteran's spouse, a decision from the Social Security Administration (SSA) with the underlying medical records, and a Vocational Assessment Report from the Veteran's Vocational Rehabilitation Folder.  All of these items have been associated with the claims folder.  Although the entirety of the Vocational Rehabilitation Folder has not been associated with the claims file, the portion pertaining to the Veteran's Vocational Assessment was obtained.  As such, the Board finds that there has been substantial compliance with the prior remand, and an additional remand for development of the claims is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Veteran has asserted that his July 2006 VA examination was inadequate, as he felt that it was not as thorough as his subsequent May 2008 VA examination.  However, the July 2006 examination was performed by a doctor.  The examination report include a history of the Veteran's disorder, discussion of flare-ups, range of motion findings, and observations concerning radiculopathy and incapacitating episodes.  As such, the July 2006 VA examination report provided the necessary information required for adjudication under the proper Diagnostic Codes.  Thus, the Board finds that the July 2006 examination was adequate for rating purposes.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claims.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

Effective September 26, 2003 (prior to the filing of the Veteran's claim in October 2005) the criteria for rating all spine disabilities (to include intevertebral disc syndrome (IVDS), designated under current DC 5243) are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).


Lumbar Spine prior to May 15, 2008

An August 2006 letter from R.L.B., M.D., reflects that the Veteran had not been seen by that office since 1997.  Dr. B. remarked that the Veteran reported experiencing episodes of pain which incapacitated him at times.

On VA examination in September 2006, the examiner noted that the Veteran worked as a realtor and had not missed any work as the result of illness.  The Veteran complained of a continuous dull, sharp pain in his back which varied between a 6 and 10 on a 1 (low) to 10 (high) pain scale.  The Veteran said that the pain radiated down his hips.  He reported experiencing flare-ups at least five times per month.  He said that the flare-ups affected his occupation.  The Veteran said that he could only sit for 30 minutes before he had to stand, and he could only stand for 15 minutes before he had to sit.  He reported an inability to walk more than half of a block, and he said he could not lift any weight whatsoever.  

The examiner noted that the Veteran walked with a normal gait and did not use an assistive device.  The examiner observed some muscle spasm in the lumbosacral area.  Forward flexion of the lumbar spine was to 90 degrees with pain.  Extension was to 30 degrees with pain.  Lateral flexion was to 30 degrees with pain.  Rotation was to 30 degrees bilaterally.  The examiner indicated that during flare-ups, forward flexion and extension could be lost by 10 degrees, and lateral flexion and rotation could be lost by 5 degrees.  The examiner found that deep reflexes were present and equal at both sides, and sensory modalities were grossly intact.  The examiner specified that the Veteran had not been incapacitated as far as his back was concerned within the prior year.  The examiner concluded that there was no evidence of any neurological lesions.

An X-ray of the lumbar spine taken in September 2006 at a VA facility revealed degenerative disc disease of the lumbar spine.

A January 2007 VA Vocational Assessment Report reflects that the Veteran reported constant back pain that radiated to his hips.  He reported flare-ups at least five times per month.  He stated that he could not lift or push heavy objects.  He felt that he could not stand for longer than 15 minutes at a time, and he could not sit for more than 30 minutes at a time.  After administering a series of tests, the vocational counselor opined that the Veteran was capable of working in sedentary and even sub-sedentary occupations.  The counselor added that the Veteran was not capable of working in sales jobs that required long periods of standing or other positions that were physically demanding.

First addressing the General Rating Formula, the Board notes that, prior to May 15, 2008, the Veteran's demonstrated range of motion, without consideration of DeLuca factors, has been limited primarily to 90 degrees of forward flexion and 240 degrees of combined range of motion.  With consideration of pain, the range of motion findings were limited to 80 degrees of forward flexion and 210 degrees of combined range of motion.  Recognizing the Veteran's subjective complaints of pain and weakness, in connection with his documented muscle spasm and limitation of motion, the initial 10 percent rating assigned appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  However, the medical evidence reflects that no higher rating is assignable, even when functional loss due to pain, weakness and other factors is considered.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine disability.  However, such would not be the case here.  None of the evidence of record prior to May 15, 2008, indicates that the Veteran has any radiculopathy attributable to his low back disorder.  The July 2006 VA examiner considered the Veteran's report of pain that radiated to his hips; however, objective medical testing revealed that no radiculopathy was present.  The Board finds that the report of the July 2006 VA examiner outweighs the Veteran's assertions, as the July 2006 VA examiner was an objective medical professional.  Because there has been no objective evidence of neurological impairment attributable to the low back disability prior to May 15, 2008, the Board finds that there is no basis for additional separate, compensable ratings under this provision.  

Finally, the revised criteria sets forth a Formula for Rating IVDS on the Basis of Incapacitating Episodes.  The Board notes that for the purposes of evaluating IVDS based on incapacitating episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Here, the disability also is not shown to involve IVDS or incapacitating episodes that required bed rest prescribed by a physician at any time prior to May 15, 2008.  Although the Veteran told Dr. B. in August 2006 that he experienced episodes of pain which incapacitated him at times, no bed rest was prescribed.  Additionally, the September 2006 VA examiner remarked that there were no incapacitating episodes during the prior year.  As such, a higher rating cannot be assigned on the basis of incapacitating episodes.

From May 15, 2008

On VA examination in May 2008, the examiner noted that the Veteran was not working at the present time.  The Veteran was attending college to obtain a degree in journalism.  The Veteran reported experiencing frequent flares of back pain.  He said that could walk for a block, but any walking caused flares of pain.  The Veteran said he could not sit for more than 30 to 40 minutes, and he could only stand for 20 to 30 minutes if he shuffled and changed his positions.  The examiner recorded the Veteran's reports of flares one to two times per month which would last anywhere from a few days to a few weeks.  He had not had any incapacitating episodes which required physician-ordered bed rest in the prior year.

The examiner noted that the Veteran occasionally dragged his right foot.  There was a moderate tenderness to palpation in the bilateral L4 to S1 paraspinals.  There was decreased sensation to pinprick and light touch throughout both lower extremities.  Forward flexion of the lumbar spine was to 40 degrees with pain.  Following three repetitions, forward flexion degreased to 30 degrees with pain.  Extension was to 14 degrees with pain both initially and following three repetitions.  Left and right lateral flexion and left and right lateral rotation were to 20 degrees with pain at 20 degrees.  An X-ray revealed no definite disc disease of the lumbosacral spine.  The examiner gave a diagnosis of mild lumbar degenerative disc disease with no clinical evidence of a lumbosacral radiculopathy.  The examiner further opined that the Veteran's bilateral lower extremity numbness was most likely caused by a peripheral polyneuropathy and was not caused by or a result of his low back syndrome.  The examiner explained that the Veteran's sensory complaints and physical examination findings were very diffuse and would not be related to a radicular process or lumbar spinal stenosis at the L4 to S1 level.

The Veteran's former spouse, M.G., remarked in June 2008 that the Veteran's back pain affected his ability to work, perform chores, participate in recreational activities, and be a father.  She recalled that during their marriage, the Veteran was unable to hold jobs longer than a year or two due to his absenteeism and inability to do any significant lifting or bending.  She said that she had to take the Veteran to the hospital many times.  She said that the Veteran was barely able to perform light chores around the house.

A June 2008 VA treatment note completed by a psychiatry resident reflects that the Veteran's bilateral lower extremity numbness was the direct or proximate result of his service-connected chronic low back syndrome.  The resident then opined that the Veteran's bilateral lower extremity numbness was most likely caused by a peripheral polyneuropathy and was not caused by or a result of his low back syndrome.

A January 2009 Social Security Administration examiner recorded the Veteran's complaints of major back spasms and severe pain.  The examiner noted that the Veteran had forward flexion of the lumbar spine to 40 degrees.  After recording the results of the examination, the examiner opined that the Veteran's statements of limitations due to back pain were exaggerated with a severity not supported by the objective medical evidence.  The examiner found the Veteran to only be partially credible.

During his February 2010 Board hearing, the Veteran remarked that his back disability prevented him from getting jobs in construction.  He reiterated his complaints of back pain and reviewed comments from the January 2007 Vocational Rehabilitation counselor.

First addressing the General Rating Formula, the Board notes that, from May 15, 2008, none of the evidence of record indicates that the Veteran's thoracolumbar spine is ankylosed.  None of the VA examination reports indicate that ankylosis was present.  None of the VA treatment records or SSA records indicate that the Veteran's thoracolumbar spine is ankylosed.  Additionally, the Veteran has not claimed that his thoracolumbar spine is ankylosed.  Unfavorable ankylosis of the thoracolumbar spine has not been shown, as required for the next higher, 50 percent rating.

Specifically as regards the DeLuca factors (identified and addressed above), the Board notes that all of the VA examiners noted that pain was associated with all range of motion findings.  However, as indicated, the criteria under the General Rating Formula are applied with or without symptoms such as pain, and during the examinations, the Veteran was able to accomplish the range of motion indicated above.  However, no ankylosis of the spine was found.  In short, the 40 percent rating appropriately compensates the Veteran for his pain and other DeLuca factors provide no basis for assignment of any higher rating.

Overall, the Board finds that the medical evidence is consistent with no more than a 40 percent rating under the General Rating Formula.  Since the medical evidence does not support the assignment of the next higher, 50 percent, rating under the General Rating Formula, it logically follows that no higher rating under the General Rating Formula is assignable.  In reaching this conclusion, the Board has considered the Veteran's complaints on examination, but does not find them more probative than the objective medical findings.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected low back disability.  In this case, other than the Veteran's assertions, a single piece of medical evidence-the June 2008 VA treatment record-indicates that the Veteran's lower extremity numbness is a result of his service connected back disorder.  However, the Board notes that immediately after opining that the Veteran's lower extremity numbness was the direct result of his service-connected low back disorder, the June 2008 examiner opined that the Veteran's bilateral lower extremity numbness was not caused by or a result of his low back syndrome.  The Board additionally notes that this VA treatment record was created by a psychiatry resident.  As the June 2008 VA treatment record contradicts itself and was created by a psychologist, the Board finds that it is outweighed by the other evidence of record.

Contrastingly, the May 2008 VA examination report was created by a doctor.  The doctor reviewed and considered the Veteran's complaints of neurologic symptoms and opined that the Veteran's bilateral lower extremity numbness was not caused by or a result of his low back syndrome.  As detailed above, the Board finds the May 2008 VA examination report to be persuasive, as the examiner's opinion was directly on point, considered the Veteran's complaints, and was supported by examination findings and medical literature.  As such, the Board finds that the May 2008 VA examination report outweighs the Veteran's contentions and the June 2008 VA treatment record concerning neurological symptoms associated with the service-connected low back disorder.  As the weight of the evidence of record indicates that there is no neurological impairment attributable to the low back disability, the Board finds that there is no basis for additional separate, compensable ratings under Note (1) to the General Rating Formula.

Finally, the revised criteria sets forth a Formula for Rating IVDS on the Basis of Incapacitating Episodes.  The Board notes that for the purposes of evaluating IVDS based on incapacitating episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Here, there is no evidence of record that he has needed bed rest prescribed by a physician from May 15, 2008, through the present, as required by the Diagnostic Code.  As the Veteran has not been placed on bed rest by a physician, the Formula for Rating IVDS on the Basis of Incapacitating Episodes is not for application.


Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Pain and some degree of interference with employability are accounted for in the regular schedular criteria.  For these reasons, the Board finds that the Veteran's low back disorder does not present an exceptional or unusual disability picture.  As such, referral for extraschedular consideration is not in order here.

For all the foregoing reasons, the Board finds that there is no basis for further staged rating of the Veteran's lumbar spine disability, pursuant to Fenderson, and that the claims for higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at  53-56.


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected lumbar degenerative disc disease with spinal stenosis prior to May 15, 2008, is denied.  

Entitlement to a disability rating in excess of 40 percent from May 15, 2008, for service-connected lumbar degenerative disc disease with spinal stenosis, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


